DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, Claims 1-6 in the reply filed on 01/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “a base material” twice. Therefore, this is an issue of antecedent basis, as it is uncertain if there is a new base material or a different base material. This renders the claim indefinite.
Claims 2-6 are also rejected, due to their dependency on Claim 1.
For purposes of examination, “a base material” will be interpreted into “a first base material” and “a second base material” with respect to each layer.
Regarding Claim 3, the claim recites “the second carbon fiber reinforced plastic layer” that is twice placed on the first layer. Therefore, this is an issue of antecedent basis, as it is uncertain regarding the placement of the second layer. 
For purpose of examination, the second “the second carbon fiber reinforced plastic layer” is interpreted to “a third carbon fiber reinforced plastic layer including a second carbon fiber nonwoven fabric and a third base material, and having a thickness of 3 mm or less.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2007-090811).
Regarding Claim 1, Honda teaches a carbon fiber reinforced plastic (CFRP) member (Paragraph 0001-0015) comprising a first CFRP layer comprising a woven carbon fiber fabric and 
Regarding Claim 2, Honda teaches the first and second base materials can be thermosetting resin. (Paragraph 0015, 0022, 0025).
Regarding Claim 3, Honda teaches the CFRP plate is arranged 2nd/1st/3rd CFRP layers, where the 2nd and 3rd layers are the same layers. (Paragraph 0015), such that the 3rd CFRP layer comprising a second nonwoven carbon fiber fabric and the resin, a third base material. Honda teaches the third layer has a thickness of 50 to 500 microns. (Paragraph 0040). This overlaps the claimed range of 3 mm or less. 
Regarding Claim 4, Honda teaches the second CFRP layer has a fiber volume fraction of 1 to 30 vol%. (Claim 1-2 of Honda). This overlaps the claimed range of 20 to 40 vol%. 
Regarding Claim 5, Honda teaches the first CFRP layer has a volume fraction of 30 to 85 vol%. (Claim 1-2 of Honda). This overlaps the claimed range of 50 to 60 vol%. 

Claim 6 is rejected under 35 U.S.C. 103 for being unpatentable over Honda in view of Abbatiello et al. (US 2017/0334151).
Regarding Claim 6, Honda does not specifically teach the flatness of the second CFRP layer, the external layer. 
Abbatiello teaches a CFRP molded object. (Abstract). Abatiello teaches the flatness of exterior of the CFRP 0.5 mm or less. (Abstract). This would overlap or be approximately close to 

Claims 1-3 are rejected under 35 U.S.C. 103 for being unpatentable over Kaneko (JP 2005-336407)
Regarding Claim 1, Kaneko teaches a carbon fiber reinforced plastic (CFRP) member (Claim 1 of Kaneko) comprising a first CFRP layer comprising a woven carbon fiber fabric and a resin, a first base material, and a second CFRP layer comprising a nonwoven carbon fiber fabric and the resin, a second base material. (Claims 1 and 7; Paragraphs 0009, 0012) Kaneko teaches the second layer is laminated onto the first layer. (Paragraph 0008; Fig. 1).  Kaneko teaches the second layer has a thickness of 0.05 to 0.5 mm (Paragraph 0040). This overlaps the claimed range of 3 mm or less. 
Regarding Claim 2, Kaneko teaches the base materials can be thermosetting resin. (Paragraph 0013).
Regarding Claim 3, Kaneko teaches the CFRP plate is arranged 2nd/1st/3rd CFRP layers, where the 2nd and 3rd layers are the same layers (paragraph 0008), such that the 3rd CFRP layer comprising a second nonwoven carbon fiber fabric and the resin, a third base material. (Claims 

Claims 4-5 are rejected under 35 U.S.C. 103 for being unpatentable over Kaneko in view of Honda.
Regarding Claim 4, Kaneko does not teach the volume fraction of the second CFRP layer.
Honda teaches a carbon fiber reinforced plastic (CFRP) member (Paragraph 0001-0015) comprising a first CFRP layer comprising a woven carbon fiber fabric and a resin, a first base material, and a second CFRP layer comprising a nonwoven carbon fiber fabric and the resin, a second base material. Honda teaches the second layer is laminated onto the first layer. (Paragraph 0015).
Honda teaches the second CFRP layer has a fiber volume fraction of 1 to 30 vol%. (Claim 1-2 of Honda). This overlaps the claimed range of 20 to 40 vol%. Honda teaches this ensures proper distribution of the fibers and proper impregnation of the resin. (Paragraph 0028) Thus, as Honda teaches the claimed volume fraction ranges ensures proper fiber distribution and resin impregnation, it would have been obvious to one with ordinary skill in the art to use the claimed volume fraction range in the second CFRP layer of Kaneko. 
Regarding Claim 5, Honda teaches the first CFRP layer has a volume fraction of 30 to 85 vol%. (Claim 1-2 of Honda). This overlaps the claimed range of 50 to 60 vol%. Honda teaches this ensures the layer has high strength while being lightweight. (Paragraph 0019). Thus, as Honda teaches the claimed volume fraction range provides the advantage for good strength 

Claim 6 is rejected under 35 U.S.C. 103 for being unpatentable over Kaneko in view of Abbatiello et al. (US 2017/0334151).
Regarding Claim 6, Kaneko does not specifically teach the flatness of the second CFRP layer, the external layer. 
Abbatiello teaches a CFRP molded object. (Abstract). Abatiello teaches the flatness of exterior of the CFRP 0.5 mm or less. (Abstract). This would overlap or be approximately close to the claimed range of 0.005 to 0.05 mm per 100 mm. Abbatiello teaches CFRPs are assembled to form further structures, where lower flatness leads to a proper construction and better appearance for the user, such as less bezel for a display. (Paragraph 0062). Thus, it would have been obvious to one with ordinary skill in the art to set the flatness of the exterior, corresponding to the second CFRP of Kaneko, to the claimed flatness range to improve the appearance and proper construction of the resulting CFRP structure. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781